CaSe: 3218-mj-00823-|\/|JN DOC #Z l Filed: 12/28/18 Page: l Of18 PAGE|D #Z l

AO 106 (Re\'. 04/10) Application f`or a Search Wan'anl

UNiTED STATES DisTRiCi§C-o_nnr;j
forthe ` `_ i_{
Southern District of Ohio 5' 3 '“ ‘ 1 ` `

In the Matter of the Search of
(Br.i`efl'y describe the property to be searched
or identify the person by name and address)
INFO. ASSOC. WlTH JULO!SCH|KA@GMA|L.COM
AND LOGANS[T@GMA|L.COM STORED AT
GOOGLE, LLC

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenn'jj» me person or describe the
property to be searched and gi ve irs location ).'

SEE ATTACHMENT A-'I

located in the District of , there is now concealed (idenrzf;fi» me

 

person or describe the property to be seized).'

SEE ATTACHMENT B-1

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
l!{evidence of a crime;
l!{ contraband, fruits of criine, or other items illegally possessed;
|jproperty designed for use, intended for use, or used in committing a criine;

EI a person to be arrested or a person who is unlawfully restrained
The search is related to a violation of;
Code Section O_[ferise Descrc`pt:'on
SEE ATTACH|VEENT C

The application is based on these facts:
SEE ATTACHED AFFIDAV|T

d Continued on the attached sheet.
li{ Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet

 
 
   
 

 
 

;,\_` ‘Plgp(_icanrs s'i'gnarme
SA TEDBL DWBSQD`CHELL AFOS|

Sworn to before me and signed in my presence

Date: §1»-# |'}/?l \/Z

City and state: DAYTON, OH!O

 

  

MicHAELJ NEWM` l u s MAGlsTRATEJch-;E

P/zn!ed name mid title

CaSe: 3218-mj-00823-|\/|JN DOC #Z l Filed: 12/28/18 Page: 2 Of18 PAGE|D #Z 2

ATTACHMENT A-l
PLACE TO BE SEARCHED

This warrant applies to stored information associated with juloischika@gmail.com and
logansit@gmail.com which is stored and maintained at premises owned, maintained, controlled,
or operated by “Google, LLC,” a company headquartered at 1600 Ampliitheatre Parkway,

Mountain View, California 94043.

I.

CaSe: 3218-mj-OO823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 3 Of 18 PAGE|D #Z 3

ATTACHMENT B-1

PARTICULAR THINGS TO BE SEIZED

Inforrnation to be disclosed by Google, LLC (the “Provider”):

To the extent the information described in Attachment A-l is within the possession,
custody, or control of the Provider, regardless of whether such information is located within or
outside of the United States, and including any emails, records, files, logs, or information that has
been deleted but is still available to the Provider, or has been preserved pursuant to a request made
under 18 U.S.C. § 2703(f), the Provider is required to disclose, at minimum, the following
information to the U.S. Government for each account or identifier listed in Attachment A»l:

a. The contents of all communications associated with the accounts and all associated
Google applications, such as Google Hangouts, from October 9, 2013 to the
present, including stored or preserved copies of emails sent to and from the account,
draft emails, the source and destination addresses associated with each email, the
date and time at which each email was sent, the size and length of each email, chat
communications sent to and from the account, the source and destination address
associated with each communication, the date and times of all video chats, stored
video chat messages and videos, members of video chats who communication with
the account including, basic account information and records about their identities;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of service, the lP address used to register the account, log~in IP addresses
associated with session times and dates, account status, alternative email addresses
provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number);

c. The types of service utilized;

d. Any records related to the possession, receipt, and/or distribution of child
POmOsraphy;

e. Any visual depictions of minors;

f_ All records or other information stored by an individual using the account,
including address books, contact and buddy lists, calendar data, pictures, and files;
and `

g. All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of
actions taken.

The Provider is hereby ordered to disclose the above information to the U.S. Government
within days of service of this warrant The Provider is required to send the requested records

II.

CaSe: 3218-mj-OO823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 4 Of 18 PAGE|D #Z 4

to the Air Force Office of Special lnvestigations either via their formal legal service database or at
the following address: '

AFOSI 10 FIS

Attn: SA Teddi Rachell
5215 Thurlow Rd., Bldg. 70
WPAFB, OH 45433

Information to be seized by the U.S. Government:

All information described above in Section I of Attachment B~l which may constitute fruits,
contraband, evidence, and instrumentalities of violations of the federal statues listed on the search
warrant involving LOGAN J. SIT and occurring on or after October 9, 2013, including, but not
limited to, information pertaining to the following matters for each account or identitier listed on

Attachment A-l :

a. Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

b. Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

c. The identity of the person(s) who created or used the user lD, including records that
help reveal the whereabouts of such person(s).

d. The identity of the person(s) who communicated with the user ID,

e. Communications between the account holder and users known or suspected to be
minors;

f. Records of all individuals with whom the account holder interacted, to include basic

account informationj user names, contact information, and records which help
reveal their whereabouts g

_lnformation related to lnternet Protocol (IP) addresses accessed by the account;
h. Evidence of utilization of aliases and fictitious names;

i. Evidence of utilization of other email accounts, social media accounts, online chat
programs, file storage accounts, including any account or user names;

j_ Financial account statements, telephone records, and billing records;
k. lnformation related to the sharing and/or creation of child pornography; and
l. Communications which relate to the solicitation or inappropriate communications

with minors, or soliciting, phishing, or suggesting others for information or
assistance in communicating contacting, or personally meeting with minors

CaSe: 3218-mj-OO823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 5 Of 18 PAGE|D #Z 5

ATTACHMENT C

FEDERAL CITATIONS

1. 18 U.S.C. § 2252(3)(4)(13) states it is a violation for any person to knowingly possess, or
knowingly access with the intent to view, one or more matters which contain any visual depiction
that has been mailed, or has been shipped or transported using any means or facility of interstate
or foreign commerce or in or affecting interstate or foreign commerce, or which was produced
using materials which have been mailed or so shipped or transported, by any means including by
computer if the producing of such visual depiction involves the use of a minor engaging in sexually
explicit conduct and such visual depiction is of such conduct

2. 18 U.S.C. § 2252A(a)(5)(13) states it is a violation for any person to knowingly possess, or
knowingly access with intent to view, any book, magazine, periodical, film, videotape, computer,
disk, or any other material that contains an image of child pornography that has been mailed, or
shipped or transported using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce by any means, including by computer, that was produced
using materials that have been mailed, or shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer.

3. 18 U.S.C. § 2252(a)(2)(B) states it is a violation for any person to knowingly receive or
distribute any visual depiction using any means or facility of interstate or foreign commerce or
that has been mailed, shipped, or transported in or affecting interstate or foreign commerce or
which contains materials which have been mailed or so shipped or transported by any means,
including by computer, or to knowingly reproduce any visual depiction for distribution using any
means or facility of interstate or foreign commerce or in or affecting interstate or foreign commerce
or through the mails if the producing of such visual depiction involves the use of a minor engaging
in sexually explicit conduct and such visual depiction is of such conduct

4. 18 U.S.C. § 2252A(a)(2) states it is a violation for any person to receive or distribute - (A)
any child pornography that has been mailed, or using any means or facility of interstate or foreign
commerce shipped or transported in or affecting interstate or foreign commerce by any means,
including by computer; and (B) any material that contains child pornography that has been mailed1
or using any means or facility of interstate or foreign commerce shipped or transported in or
affecting interstate or foreign commerce by any means, including by computer.

5. 18 U.S.C. § 2422(b) states it is a violation for any person to, using the mail or any facility
or means of interstate or foreign commerce, or within the special maritime and territorial
jurisdiction of the United States, knowingly pcrsuade, induce, entice, or coerce any individual who

has not attained the age of 18 years to engage in prostitution or any sexual activity for which any
person can be charged with a criminal offense, or attempts to do so.

CaSe: 3218-mj-00823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 6 Of 18 PAGE|D #Z 6

AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS

I, Teddi D. Rachell, being duly sworn, depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Air Force Office of Special lnvestigations (AFOSI), and
have been so employed since July 2017. 1 am currently assigned to the 10th Field Investigations
Squadron (10 FIS) at Wright-Patterson AFB (WPAFB), OH. l received law enforcement training
at the United States Air Force Special Investigations Academy and the Federal Law Enforcement
Training Center, both located in Glynco, GA. My primary duties at AFOSI 10 FlS are to conduct
criminal, fraud, and counterintelligence investigations where the Department of the Air Force has
a vested interest. Since becoming a Special Agent, 1 have completed the Ohio lnternet Crimes
Against Children (ICAC) Undercover Chat Course. Prior to joining the Air Force, l attended the
University of Missouri - Colurnbia and graduated in May 2017l with B.A.s in Russian and

lnternational Studies.

2. Along with other agents and investigators, 1 am currently involved in an investigation of
offenses described in Attachment C are believed to have been committed by LOGAN .I. SIT
(hereinafter “SIT”). This Affidavit is submitted in support of Applications for search warrants for

the following:

a. Inforrnation associated with the Google accounts juloischika@grnail.com and
logansit@gmail.com which are stored at premises controlled by Google, LLC (as
more fully described in Attachrnent A-l); and

b. Information associated with an Amino account which is associated with the email
address juloischika@gmail.com, user name banquo0, and profile address
http://aminoapps.com/p/S0nqu which are stored at premises controlled by
Narvii, Inc. (as more fully described in Attachment A-Z).

3. Based on my training and experience and the facts set forth in this Affidavit, there is
probable cause to believe violations of the following federal statutes may have been committed by
SIT: 18 U.S.C. § 2422(b) (Coercion and Enticernent), 18 U.S.C. § 2252(a)(4)(B) & (b)(l)
(Possession or Attempted Possession of Child Poniography), 18 U.S.C. § 2252A(a)(5)(B) & (b)( 1)
(Possession or Attempted Possession of Child Pornography), 18 U.S.C. § 2252(a)(2)(B) & (b)(l)
(Receipt and Atternpted Receipt of Child Pornography), and/or 18 U.S.C. § 2252A(a)(2) & (b)(1)
(Receipt and Attempted Receipt of Child Pornography).

4_ The purpose of this Application is to seize evidence of suspected violations of these
aforementioned statutes (further described in Attachrnent C). 1 anticipate executing the requested
warrants for the listed accounts under the Electronic Cornrnunications Privacy Act, in particular
18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(0)(1)(A), by using said warrants to require Nar`vii,
Inc. and Google, LLC to disclose to the U.S. Government copies of the records and other
information (including the contents of communications) particularly described in Section l of
Attachments B-l and B-Z. Upon receipt of said information described in Section I of Attachments
B-l and B»Z, U.S. Government-authorized persons will review that information to locate the items
described in Section ll of Attachments B-l and B-Z.

Page l 0f13

CaSe: 3218-mj-OO823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 7 Of 18 PAGE|D #Z 7

5. This Affidavit does not contain every fact known to the investigation, but only those
deemed necessary to demonstrate sufficient probable cause to support the issuance of the requested
search warrants

6. As part of the investigation, 1 have reviewed documentation and reports provided by and
discussed information with other agents and investigators involved in the investigation For
purposes of this Affidavit, 1 have not distinguished between information of which l have direct
knowledge and that of which 1 have hearsay knowledge

7. As a result of the investigation described more fully below, there is probable cause to
believe evidence, fruits, and instrumentalities of violations of federal law nirther outlined in
Attachment C are present within the stored information associated with said accounts (as described

in Attachments A-l and A-Z).
JURISDICTI()N

8. This Court has jurisdiction to issue the requested warrant because it is “a court of competent
jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, this Court is a district court (including
a magistrate judge) of the United States which has jurisdiction over the offense being investigated

is U.s_c. § 2711(3)(A)(i).
BACKGROUND inronMArroN

DEFINITIONS

9. The following definitions apply to this Affidavit and any attachments hereto:
a. “Child Pornography” includes the definition in Title 18 U.S.C. § 2256(8) (any

visual depiction of sexually explicit conduct where (a) the production of the visual
depiction involved the use of a minor engaged in sexually explicit conduct, (b) the
visual depiction is a digital image, computer image, or computer-generated image
that is, or is indistinguishable from, that of a minor engaged in sexually explicit
conduct, or (c) the visual depiction has been created, adapted, or modified to appear
that an identifiable minor is engaged in sexually explicit conduct).

br “Visual depictions” include undeveloped film and videotape, and data stored on
computer disk or by electronic means, which is capable of conversion into a visual

image (see 18 U.S.C. § 2256(5)).

c. “Minor” means any person under the age of eighteen years (see 18 U.S.C. §
2256(1)).
d. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,

including genital~genital, oral-genital, or oral-anal, whether between persons of the
same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic area of any person (see
18 U.S.C. §§ 2256(2) and 1466A(f)).

e. An “Internet Protocol address,” also referred to as an ‘°IP address,” is a unique
numeric address that computers or electronic devices use in order to communicate
with each other on a computer network utilizing the lnternet Protocol (IP) standard

 

AFFIDAVIT 1N SUPPORT OF SEARCH WARRANTS Page 2 of 13

CaSe: 3218-mj-OO823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 8 Of 18 PAGE|D #Z 8

Every computer or device connected to the lnternet is referenced by a unique lP
address An lP address can be thought of as the equivalent to a street address or a
phone number, just as each street address and phone number uniquely identifies a
building or telephone. lP addresses are composed of four sets of digits known as
“octets,” ranging in value from 0-255, separated by decirnal points An example of
an IP address is 192.168.10.102. There are two types of lP addresses; static and
dynamic. A static address is permanently assigned to a particular device and as a
practical matter never changes. A dynamic address provided by an lnternet service
provider to a client computer is valid only for the duration of the session the client
computer is connected to the lntemet (or other network).

f. “Website” consists of textual pages of information and associated graphic images.
The textual information is stored in a specific format known as Hyper-Text l\/lark-
up Language (HTML) and is transmitted from web servers to various web clients
via l-Iyper-Text Transport Protocol (HTTP).

g. The terms “records,” “doeuments,” and “rnaterials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, painting),
photographic form (including, but not limited to, microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, photocopies), mechanical form
(including, but not limited to, phonograph records, printing, typing) or electrical,
electronic or magnetic form (including, but not limited to, tape recordings,
cassettes, compact discs, electronic or magnetic storage devices such as floppy
diskettes, hard disks, CD-ROMS, digital video disks (DVDS), Personal Digital
Assistants (PDAS), l\/lulti l\/ledia Cards (MMCS), memory sticks, optical disks,
printer buffers, smart cards, memory calculators, electronic dialers, or electronic
notebooks, as well as digital data files and printouts or readouts from any magnetic,
electrical or electronic storage device).

h. “My Little Pony” (henceforth “MLP”) is a toy line and media franchise intended
to target young girls, but has evolved into a global franchise with a eult following
of all ages. l\/lLP consists of television shows, movies, and toys which depict multi-
colored ponies as humanized characters in a fictional location called Equestria.

i. A “pony avatar” is a fictitious pony persona MLP fans create to identify
themselves within the l\/lLP realm. These custom ponies may feature attributes
similar to the user, or may be dissimilar and represent a fantasized version of the

US€]`.

j. A “convention” is a meeting of people for a common purpose ln the MLP
community, there are MLP Conventions which are multi-day events consisting of
speakers, concerts, and other MLP-related activities attended by l\/lLP fans of all
ages. Many of these MLP Conventions are advertised as “family-friendly” events.

k. The term “Brony” refers to males, primarily teenaged to middle-aged, who have
an obsessive love of all things MLP. Bronies have come under much derision in
recent years due to their perceived usurpation of l\/ILP. Many families report
feeling uncomfortable with the number of teenaged and middle-aged males
attending MLP Conferences, as they feel the cartoon and its conferences should be

 

AFFIDAVIT lN SUPPORT OF SEARCH WARRANTS Page 3 of 13

CaSe: 3218-mj-OO823-|\/|JN DOC #Z 1 Filed: 12/28/18 Page: 9 Of 18 PAGE|D #Z 9

for the young girls who the show targets This stigma on the Brony community has
led to the creation of several “BronyCons,” which are MLP Conventions which
cater to the older male demographic of MLP fans

The “Dark Web” is the part of the World Wide Web which is only accessible by
means of special software lt allows users and website operators to remain

anonymous or untraceable.

COLLECTORS OF CHILD PORNOGRAPHY

10. Based upon my knowledge, training, and experience in child pomography investigations
and the training and experience of other law enforcement officers with whom 1 have had
discussions, there are certain characteristics common to individuals involved in the collection of

child pornography (hereafter “collectors”):

3.

Collectors may receive sexual stimulation and satisfaction from contact with
children, or from having fantasies of children engaged in sexual activity or
suggestive poses, or from literature describing such activity.

Collectors may collect sexually explicit or suggestive materials in a variety of
media, including photographs magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. Collectors typically use these
materials for their own sexual arousal and gratification Collectors often maintain
companion collections of child erotica. Child erotica are materials or items that are
sexually suggestive and arousing to pedophiles, but which are not in and of
themselves obscene or pomographic. Such items may include photographs of
clothed children, drawings, sketches, fantasy writings, diaries, pedophilic literature,
and sexual aids

Collectors who also actively seek to engage in sexual activity with children may
use these materials to lower the inhibitions of a child they are attempting to seduce,
convince the child of the normale of such conduct, sexually arouse their selected
child partner, or demonstrate how to perform the desired sexual acts

Collectors almost always possess and maintain their “hard copies” of child
pornographic images and reference materials (e.g., mailing and address lists) in a
private and secure location With the growth of the lnternet and computers a large
percentage of most collections today are in digital format Typically these materials
are kept at the collector’s residence for easy access and viewing Collectors usually
place high value on their materials because of the difficulty, and legal and social
danger, associated with acquiring them. As a result, it is not uncommon for
collectors to retain child pornography for long periods of time, even for years
Collectors often discard child pornography images only while “culling” their
collections to improve their overall quality. '

Collectors also may correspond with andfor meet others to share information and
materials They may save correspondence from other child pornography
distributors/collectors including contact information like email addresses, and may
conceal such correspondence as they do their sexually explicit material.

 

AFFlDAVlT lN SUPPORT OF SEARCH WARRANTS Page 4 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 PaQe-Z 10 Of 18 PAGE|D #Z 10

f. Collectors prefer not to be without their child pornography for any prolonged time
period This behavior has been documented by law enforcement officers involved

in the investigation of child pornography throughout the world.

g. Subscribers to websites that are primarily designed to provide child pornography
have a strong likelihood of being collectors of child pornography This high degree
of correlation between subscription and collection behavior has been repeatedly
confirmed during several recent nationwide law enforcement initiatives

GOOGLE SERVICES

11. Google is a multi-national corporation with its headquarters located in Mountain View,
California. The company specializes in lnternet-related products and services including an
lnternet search engine (www.google.com), productivity tools such as email service (grnail), and
enterprise products such as Google Search Appliance. 7

12. Google Photos is a photograph and video sharing and storage service provided by Google,
located at photos google.com. lt allows users to back-up their photographs and videos so they can
be accessed on any telephone, tablet, or computerl lt also allows users to pool their photographs
and videos together with others into shared albums Photographs and videos can be organized and

searched by places and things in them.

13. Google+ is a social networking and identity service website owned and operated by
Google, located at www.plus.google.com. Common features include the following:

a, Profiles: Users can establish profile pages to maintain personal information, similar
to the Facebook and l\/lySpace social networking sites

b. Circles: Google+ allows users to establish “circles” which enables them to organize
people into groups for sharing across various Google products and services This
service replaces the typical “Friends” list function used by sites such as Facebook

and MySpace.

c. Comrnunities: Communities allow users with common interests to communicate
with each other.

d. Photos: Google+ allows users to post, back-up, and share photographs Users can
also make comments on photographs posted by other users

e. Hangouts: Hangouts are places used to facilitate group video chat. Only Google+
users can join such chats.

f. l\/Iessenger: Messenger is a feature available to Android, iPhone, and SMS devices
for communicating through instant messaging within Circles.

14. Google Web and App History is a feature of Google Search in which a user’s search queries
and results and activities on other Google services are recorded This feature is only available for
users logged into a Google account A user’s Web and App History is used to personalize search
results with the help of Google Personalized Search and Google Now.

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS Page 5 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 11 Oi 18 PAGE|D #Z 11

15. Google Drive rs a file storage and synchronization service provided by Google, located at
www. drive google. com. This service provides cloud storage, file sharing, and collaborative
editing capabilities lt offers 15 GB of online storage space, which is usable across Google Drive,
Gmail, and other Google services

16. Google Android Backup is a service provided by Google to backup data connected to users’
Google accounts The service allows users to restore data from any Google account that has been
backed up in the event that the users’ devices are replaced or erased. Data that can be backed up
includes Google Calendar settings, WiFi networks and passwords, horne screen wallpapers, Gmail
settings, applications installed through Google Play, display settings, language and input settings,
date and time, and third party application settings and data.

EMAIL ACCOUNTS

17. Google allows subscribers to obtain email accounts at the domain name gmail.com, like
the account listed in Attachment A-2. Subscribers obtain accounts by registering with Google.
During the registration process, Google requests potential subscribers to provide basic personal
information Therefore, the computers of Google are likely to contain stored electronic
communications (including retrieved and unretrieved email for Google subscribers) and
information concerning subscribers and their use of Google services, such as account access
information email transaction information, and account application information Based upon my
training and experience, l am aware such information may constitute evidence of the subject crimes
under investigation because the information can be used to identify the account’s user or users

18. ln general, an email that is sent to a Google subscriber is stored in the subscriber’s “mail
box” on Google’s servers until the subscriber deletes the email_ lf the subscriber does not delete
the message, the message can remain on Google’s servers indefinitely Even if the subscriber
deletes the email, it may continue to be available on Google’s servers for a certain period of time.

19. Google subscribers can also store with the provider files in addition to emails, such as
address books, contact or buddy lists, calendar data, pictures (other than ones attached to emails),
and other files, on servers maintained and/or owned by Google. Based upon my training and
experience, evidence of who was using an email account may be found in address books, contact
or buddy lists, email in the account, and attachments to emails, including pictures and files

20. Based upon my training and experience, email providers generally request their subscribers
provide certain personal identifying information when registering for an email account. Such
information typically includes the subscriber’s full name, physical address, telephone numbers and
other identifiers, alternative email addresses, and, for paying subscribers means and source of
payment (including any credit or bank account number). Based upon my training and experience,
such information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users Based on my training and my
experience, l know, even if subscribers insert false information to conceal their true identity, this
information often provides clues to their actual identity, location, or illicit activities

21. Based upon my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems This
information can include the date on which the account was created, the length of service, records
of log-in (i.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the account

 

AFFIDAVIT lN SUPPORT OF SEARCH WARRANTS Page 6 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 12 Oi 18 PAGE|D #Z 12

(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account. ln addition, email providers often maintain records of the lnternet Protocol address
(“lP address”) used to register the account and the lP addresses associated with particular logins
to the account Because every device that connects to the lnternet must use an lP address, lP
address information can help to identify which computers or other devices were used to access the

email account

22. Based upon my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries or complaints from other users Email providers typically
retain records about such communications including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or user as a
result of the communications Based upon my training and experience, such information may
constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users

23. As explained herein, information stored in connection with an email account may provide
crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct under
investigation, thus enabling the United States to establish and prove each element or alternatively,
to exclude the innocent from further suspicion Based upon my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence For example, email communications contacts
lists, and images sent (and the data associated with the foregoing, such as date and time) may
indicate who used or controlled the account at a relevant time. Further, information maintained
by the email provider can show how and when the account was accessed or used. For example, as
described below, email providers typically log the lnternet Protocol (IP) addresses from which
users access the email account, along with the time and date of that access By determining the
physical location associated with the logged lP addresses investigators can understand the
chronological and geographic context of the email account access and use relating to the crime
under investigation This geographic and timeline information may tend to either inculpate or
exculpate the account owner. Additionally, information stored at the user’s account may further
indicate the geographic location of the account user at a particular time (e.g., location information
integrated into an image or video sent via email). Last, stored electronic data may provide relevant
insight into the email account owner’s state of mind as it relates to the offense under investigation
For example, information in the email account may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).

Al\/llNO

24. Amino is a free-access internet website and cellphone application created and managed by
its parent company, Narvii, lnc., which is based in New York, New York. Arnino features a
network of both public and private groups directed and targeted at individuals over the age of 13
with various interests such as MLP, anime, Spongebob, etc. Amino features private chat functions
which are not publicly accessible, making them less discoverable for third parties, including law

enforcement

 

AFFIDAVIT IN SUPPORT OF SEARCl-l WARRANTS Page 7 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 13 Oi 18 PAGE|D #Z 13

25. Amino provides a variety of online services including private communication access to
the general public. Subscribers obtain an account by registering with Amino online via the Amino
website or via the Amino cell phone application During the registration process Amino requests
potential subscribers to provide basic personal information Since Amino’s data and information
is managed by Narvii, lnc., Narvii, lnc.’s computers are likely to contain stored electronic
communications and other data, including retrieved and unretrieved chats, and information
concerning subscribers and their use of Amino services such as account access information, chat
contents and account application information Based upon my training and experience, l am aware
such information may constitute evidence of the subject crimes under investigation because said
information can be used to identify the account’s user or users

26. Although users can create accounts on Amino and view other users’ content free of charge,
some of Amino’s services require payment of fees For example, licenses for users to utilize
particular for-pay aspects of services such as “coins” requires payment Coins allow users to
purchase premium items such as custom chat bubbles and stickers in the virtual Amino store.

27. Amino maintains electronic records pertaining to subscriber accounts These records
include subscriber information, account access information account application infonnation, and
user content (including image files) posted on Amino.

28. Narvii, lnc. stores data connected to Arnino accounts for as long as that account is open
(e.g., has not been deleted by its owner). lf a user deletes their Amino account, Narvii, lnc. stores
the associated content for up to 30 days before all data is removed from their systems lf a user
manually deletes an individual piece of content, such as a chat message, the content will be deleted
immediately and not saved past the time of deletion

29. Social networking platforms like Amino typically retain other information about their
users’ accounts such as information about the length of service (including start date), the types of
service utilized, IP addresses utilized to access the account and post content, and the means and
source of any payments associated with the service (including any credit card or bank account
numbers). ln some cases users may communicate directly with Amino about issues related to
their account, such as technical problems billing inquiries or complaints from other users Social
networking providers like Arnino typically retain records about such communications including
records of contacts between the user and the provider’s support services as well as records of any
actions taken by the provider or user as a result of the communications

FACTS IN SUPPORT OF PROBABLE CAUSE
BACKGROUND OF lNVESTlGATION

30. On September 20, 2018, AFOSl 10 FlS received notification of the following information
During a l\/larch 2018 employment interview conducted by another federal agency, SIT disclosed
he had previously communicated online with minor girls accessed child pornography, and
fantasized about raping minor girls SIT did not specify the time period during which these
purported activities and fantasies took place. SIT stated he communicated with certain girls he
identified as “Hannah Hite” (a 14-year old from Virginia), and “Emma Nichols” (a 15 -year old
from Southem Californi_a) via Google Hangouts and Amino (see paragraph 9 for definitions). He
further outlined evasive measures he took in order to conceal his identity and maintain anonymity
when chatting with the minor girls SIT further stated he began these communications through
Google l-langouts but later transitioned to Amino because he believed it was a more secure, less

 

AFFIDAVIT lN SUPPORT OF SEARCl-l WARRANTS Page 8 of 13

CaSe: 3218-mj-00823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 14 Of 18 PAGE|D #Z 14

discoverable means of communication I-Ie explained he was motivated to move to Amino after
learning about a man who was charged with crimes involving child pornography based upon
evidence derived from Google Hangouts. SIT described his online conversations with said minor
girls mainly revolved around their shared interest in MLP (see paragraph 9). SIT denied engaging
in sexually explicit discussions and/or sending or receiving nude images with any minors on
Amino. He relayed he discussed meeting said minor girls at l\/ILP conventions (see paragraph 9).
SIT further admitted he personally attended MLP conventions for several years and further
described how he fantasized about raping the minor girls he observed there. I-Ie opined the best
time to abduct and rape the minor girls at these conventions would be during “the concert” portion
of the convention when the girls were observed running around without their parents l-le
indicated that he attended a MLP convention as recently as October 2018, and he remains actively
and frequently engaged on social media

31. During the interview ofSIT, he stated he was sexually attracted to girls as young as 6 years
old, but preferred lO-year olds citing physiological aspects of their bodies consistent with that age
group, such as little to no breast development and/or pubic hair. SIT described his thoughts of
seeing minor girls crying in pain, in association with him having unauthorized contacts which he
found nonetheless desirable He further stated he had strong urges to have sex with minor girls
and detailed specific plans to engage in acts of “rape” with minor girls at both his workplace at the
time, the Lumina Theater, 620 l\/larket St., Chapel Hill, NC, and at his former place of worship, to
wit: the -Hillsong Church, 201 Culbreth Rd, Chapel Hill, NC. His described certain plans he
envisioned which included specifics as to the location of surveillance cameras and when the
targeted girls in either location would likely be without the presence of their parents

32. During the employment interview of SIT, he admitted to accessing child pornography
through Ukrainian and Russian websites SIT stated he was interested in accessing the so-called
“Dark Web” because he heard it contains child pornography (see paragraph 9). He admitted he
researched how to access the Dark Web during approximately the March 2017 time frame, when
he was then 21 years old. He stated he did not download the relevant software to access the Dark
Web because it was too difficult for him to figure out.

33. ln April 2018, after said employment interview, but prior to AFOSI learning of SIT’s
disclosures SIT was hired as a civilian employee at WPAFB, OH. l-le currently is employed as a
Health Physicist at a WPAFB nuclear waste facility. SIT resides at 5440 Cobb Dr., Dayton, OH,
which is located in a privatized base housing area within a federal exclusive jurisdiction zone. His
residence is adjacent to a Child Development Center, and is approximately 0.4 miles from Beverly
Gardens Elernentary School, 5555 Enright Ave., Riverside, Ol-I. SIT has one roommate, 2Lt
Anthony Lawrence Romett, who is stationed at the Air Force Research Laboratory at WPAFB,
OH. SIT first met his roorrrmate at the WPAFB housing office during the late March to early April
2018 time frame.

34. In September 2018, after receipt of the information contained in the March 2018
employment interview, AFOSI discovered that the Fairfax County, VA Police Department had
previously opened an investigation concerning this matter in March 2018. They did not take any
substantive criminal action because SIT no longer resided or was present in their jurisdiction As
a result, in September 2018, AFOSI assumed lead responsibility on this investigation

35. ln October 2018, AFOSI analysts conducted a review of SIT’s social media presence This
review determined SIT, operating under the usernarne BanquoU, and had memberships in many

 

AFFIDAVIT lN SUPPORT OF SEARCH WARRANTS Page 9 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 15 Of 18 PAGE|D #Z 15

MLP websites AFOSI analysts identified juloischika@gmail.com as one of SIT’s commonly-
used email addresses SIT’s Amino account was found to be associated with this email,
julcischika@gmail.com, the user name BanquoO, and the account profile address

http://aminoapps.com/p/S(}nqu.

36. SIT listed a personal biography and his pony avatar Banquo on his public Amino page (see
paragraph 9). l\/lany of the details provided in his profiles appear to be autobio_graphical details
to include the fact he is currently looking for a significant other, and indicating he has “never had
a SSP” before (SSP stands for “Special Some Pony,” a term meaning significant other from the
MLP television seiies). He self-identified on his Amino profile page as a “23 [year] old...Health
Physicist” and further provided links to his known outside social media accounts on DeviantArt,
Twitter, and YouTube (DeviantArt is a website on which users can publicly and privately share
various forms of art). On the linked DeviantArt page, he identified himself as “Logan” and lists
his date of birth as “October 9.”

37. SIT was also found to have two Google+ profiles One account is listed under the
username “Logan Sit,” and displays a photo of his face (found at
plus.google.com/106609570102327977406). The other is listed under the username Banquot},
and displays his known MLP avatar as well as his email address juloischika@gmail.com (found
at plus.google.com/l 17651 153278962826688).

38. Neither SIT’s Google contacts ncr his Amino contacts could be publicly discerned
Similarly, his private communications were unable to be publicly accessed AFOSI analysts
opined SIT likely utilized website private messaging functions to conceal his interactions AFOSI
additionally conducted a review of SIT’s U.S. Government email account which revealed another
email address linked to SIT, to wit: logansit@gmail.com. ' l

39. In support of AFOSl’s investigation on October ll, 2018 the Federal Bureau of
investigations (FBl) submitted administrative subpoenas for records associated with some of
SIT’s known social media accounts The information returned from the administrative subpoena
of SIT’s Facebook account revealed the email address logansit@gmail.com was listed as his
address when he registered for his account Narvii, lnc. revealed SIT’s Amino account was opened
on July 20, 2016. lt also confirmed this account was registered to juloischika@gmail.com. This
account was regularly accessed between October l, 2017 and October 4, 2018 lt has also been
detemiined SIT accessed this Amino account a total of 901 times during said time period Further
research indicates as of December 18, 2018, SIT accessed his Amino account for 361 consecutive
days No accounts were registered with Amino associated with SIT’s other known email
addresses On November 26, 2018, AFOSI submitted a preservation request for SIT’s Amino

account

40. lf SIT utilized Amino and Google Hangouts as the platforms on which he contacted the
said minor girls as he disclosed during his March 2018 employment interview, SIT was then over
the age of 18 at the time of those chats. Google l-langouts has only been in existence since l\/lay
2013, a few months prior to SIT’s 18th birthday. Google Hangouts was not widely used prior to
February 2015, when Google merged their preceding communication platform, Google Talk, with
Google Hangouts. The investigation has confirmed that SIT first opened his Amino account in
July 2016, when he was 20 years old. Furthermore, the chat feature on Amino was first created in
October 2014. Through extrapolation, the investigation confirmed this occurred prior to SIT’s

is"t birthday

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS Page 10 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 16 Of 18 PAGE|D #Z 16

EVIDENCE AVAILABLE lN EMAIL AND SOCLAL l\/lEDlA ACCOUNTS

41. Based on my training and experience, l am aware individuals involved in child exploitation
schemes often communicate with others involved in similar offenses about their victims and sexual
activities via email, social media accounts and online chat programs I have seen examples of
cases where such individuals have communicated with other child predators about their sexual
fantasies and prior sexual activities with juveniles l have also seen cases where such individuals
have communicated with others about their remorse and regret for their activities Both types of
communications provide material evidence in child exploitation cases in that they provide

admissions of guilt

42. Based on my training and experience, individuals involved in child exploitation schemes
often utilize email, social media, and online chat programs as a means to locate and recruit victims
They then use the chat functions via these and other websites as well as email accounts to
communicate with their victims Such communications provide a means of anonymity to protect
the subjects’ identities and to conceal the communications from the victims’ parents

43. Based on my training and experience, 1 know individuals involved in child pornography
offenses often obtain and trade images with each other via a variety of means including email,
social media accounts photo sharing services and online chat programs lndividuals also often
attempt to obtain child pornography from a variety of sources including from those with whom
they communicate via email, social media sites lnternet chat programs lnternet bulletin boards
lnternet Peer-to-Peer file sharing programs lnternet websites and other sources l have also seen
a number of cases in which individuals email files containing child pornography to themselves -
either from one email account to another or from and to the same email account _ in order to
transfer the files from one electronic device to another.

44. Based on my training and experience, one or more aliases are often used by individuals
involved in child exploitation offenses as a means to avoid detection from law enforcement lt is
not uncommon for such offenders to create multiple identities sometimes involving different ages
and genders. Offenders sometimes fictitiously portray themselves as juveniles as a means to gain
trust and rapport with victims Offenders also sometimes obtain photographs of other individuals
from the lnternet to use as their profile pictures and/or to send to the victims

45. Based on my training and experience, l know many social media accounts lnternet
websites and telephone providers require users to provide their email accounts when registering
for the accounts The social media and lnternet account providers then send the users various
notifications regarding messages from other users information accessed by users information
available by the websites and other information Telephone providers often send bills to their
customers via email. These messages can provide material evidence in cases involving child
exploitation offenses because they help in identifying what social media, lnternet accounts and
telephone account that were utilized by the subjects to communicate with other subjects and
victims and what accounts were utilized by the subjects to find child pornography ln addition,
the messages help in identifying the identities of other subjects and victims

46. As noted above, Narvii, Inc. and Google, LLC maintain various subscriber and user
information that their users provide when registering for accounts Some email providers also
require payment for certain services or features Such information is materially important in cases

 

AFFIDAVIT lN SUPPORT OF SEARCH WARRANTS Page ll of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 17 Of 18 PAGE|D #Z 17

where online accounts are utilized to trade child pomography, as this information can help in
confirming the identities of the individuals using the accounts and committing the offenses

47. Narvii, lnc. and Google, LLC maintain various logs of lP addresses utilized to access the
accounts The lP address information is again materially important in child pornography
investigations This information commonly helps in identifying the subjects and the locations
where their computer devices are located

48 Based on all of the information detailed above, there is probable cause to believe
information associated with SIT’s Google and Amino accounts contain evidence of his illicit
activities as further defined in Attachment C.

49. As detailed above, the juloischika@gmail.com email address was used to register the
BanquoO Amino account As such, it is reasonable to believe the user of the Banquol) Amino
account also uses the juleischika@gmail.com email address Additionally, the
Icgansit@gmail.com email address was listed to register SIT’s Facebook account lt is further
reasonable to believe SIT also uses the logansit@gmail.com email address Based on all of the
information detailed above, there is probable cause to believe the information associated with the
email accounts juloischika@gmail.com and logansit@gmail.com may contain additional
evidence of the user’s child pornography activities Communications to or from these email
accounts (including communications with adults or other third parties) may be materially relevant
to the investigation as these communications may help to corroborate the identity of the Banqu00
account user. Furthermore, communications to and from these email accounts may contain
discussions of child exploitation topics the exchange of child pornography tiles discussions with
minors and/or evidence of other electronic accounts utilized in furtherance of the child

pornography activities

EVIDENCE SOUGHT lN OTHER GOOGLE APPLlCATIONS

50. Google has the ability to maintain information associated with the web and application
history of its users Such information is materially relevant in child exploitation investigations as
it may help to identify websites used by subjects to obtain child pornography and locate victims

51. Google Drive and Google Photos provide users with cloud computing, online file storage
(as detailed above), and photo storage services Based upon my experience, individuals with large
collections of child pornography may utilize cloud computing and online storage accounts as a
means to store their files after their hard drives become full. ln addition, individuals utilize these
services as a means to conceal their files from others including law enforcement

52. Google Android Backup provides users with the ability to backup data on their cellphones
and other electronic devices Such data can be materially relevant in cases in which cellphones
and other electronic devices are used to commit child exploitation offenses as this data may
provide historical records of their criminal activities are no longer saved on the devices

53. Google+ and Google Hangouts provides users with the ability to organize other users into
groups for sharing information across various Google products and services These applications
facilitate individual and group chatting both in an instant messaging format and in a video chatting
format This data is materially relevant to this case as it may help identify, and/or provide evidence
of communications with, other offenders and/or victims

 

AFFIDAVIT ll\l SUPPORT OF SEARCl-l WARRANTS Page 12 of 13

CaSe: 3218-mj-OO823-|\/|.]N DOC #Z 1 Filed: 12/28/18 Page: 18 Of 18 PAGE|D #Z 18

C_OMCLU§IQN

54. Based upon the aforementioned information 1 respectfully submit there is probable cause
to believe evidence, fruits and instrumentalities of the criminal offenses listed in Attachment C
may be located in the accounts described in Attachments A-l and A-2. l, therefore, respectfully
request the attached warrants be issued authorizing the search and seizure of the items listed in

Attachments B-l and B-2.
REOUEST F()R SEALING

5 5. l further request the Court order all papers associated with this application including the
supporting Affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation is neither public nor known to the target of
the investigation Accordingly, there is good cause to seal these documents because their
premature disclosure may give the target an opportunity to flee from prosecution destroy, or
tamper with evidence, change patterns of behavior, notify confederates or otherwise seriously
jeopardize the investigation; therefore, the United States requests pursuant to the preclusion of
notice provisions of 18 U.S.C. § 2705(b), Narvii, lnc. and Google, LLC be ordered not to notify
any person (including the subscriber or customer to which the materials relate) of the existence of
this search warrant for such period as the Court deems appropriate

Respectf`ully submitted,

SPECIAL AGENT TEDDI D. RACHELL
AIR FORCE OFFICE OF SPECIAL

lNVESTlGATlONS

    

SWOTI}H%§SEUBS§H§&Y fore me on this gm
OfWé-Shibé.r» 2918;*<_-';,)\\=\

r\\\\ :-lz\` \

  

Ust§r"an simms ;MA"` "

t‘[._'j_' ‘
\.»,:F;_'.
1'- 'J.

 

AFFlDAVlT lN SUPPORT OF SEARCH WARRANTS Page 13 of 13

